Judgment unanimously affirmed, without costs. Memorandum: The State appeals from a judgment of the Court of Claims that it was negligent for failing to remove stone and gravel from the side of a section of an interstate highway where claimant was injured while-riding his motorcycle. Since the State created the hazardous condition by placing the stone and gravel on the highway two weeks prior to the accident, claimant was not required to establish notice as a prerequisite for recovery (see Muszynski v City of Buffalo, 29 NY2d 810, affg on opn below 33 AD2d 648). There is ample support in the record for the trial court’s findings that the State was negligent, and that such negligence was the proximate cause of claimant’s injuries. (Appeal from judgment of Court of Claims, Moriarty, J. — negligence.) Present — Callahan, J. P., Denman, Boomer, Green and Schnepp, JJ.